Nichols, Justice.
Jimmy Crowley was convicted of furnishing, selling and possessing dangerous drugs and sentenced to serve three twelve-month terms to run consecutively to be followed by three twelve-month terms on probation. He filed a motion for new trial which was overruled and an appeal was filed to the Court of Appeals where a nine-page opinion was rendered covering the merits of each enumeration of error in the case. The decision affirmed the prisoner’s conviction. Thereafter, the prisoner filed a motion for rehearing and the original *59opinion was withdrawn and a decision rendered proporting to follow the decision of this court in Hill v. Willis, 224 Ga. 263 (161 SE2d 281), which held that a judgment overruling a motion for new trial established the law of the case until reversed and unless properly presented in an appeal such judgment would preclude a reversal of an antecedent ruling on the same question. A petition for certiorari was denied by this court on September 25, 1968. Thereafter, the prisoner filed the present petition for a writ of habeas corpus in which he sought another review of the questions included in his original appeal. After hearing, the prisoner was remanded to the custody of the sheriff. Held:
Submitted January 13, 1969
Decided January 23, 1969.
James I. Parker, for appellant.
Wayne W. Gammon, Solicitor, for appellee.
When this case was previously before this court on the application for a writ of certiorari the same was denied because the result reached by the Court of Appeals in affirming the prisoner’s conviction was correct. In view of the fact that Tiller v. State, 224 Ga. 645 (164 SE2d 137), was pending in this court at the same time and the decision in that case would preclude the Court of Appeals from continuing to misapply the holding in Hill v. Willis, 224 Ga. 263, supra, to a case where the overruling of the motion for new trial was properly enumerated as error did not present a case of such gravity and importance as to authorize the granting of certiorari.
The trial court did not err in remanding the prisoner to the custody of the Sheriff of Polk County.

Judgment affirmed.


All the Justices concur.